DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 10/27/2021, has been entered. 

     Claims 1-52 have been canceled.

     Claims 53-76 have been added.

     Claims 53-76 are pending.

3. Restriction to one of the following inventions is required under 35 U.S.C. § 121: 

      I. Claims 53-61, 76, drawn to nucleic acids encoding anti-C40 antibodies and corresponding 
        vectors, host cells and producing an antibody; classified in Class / subclass A61K 2039/505, 
        for example. 

   II. Claim 62-72, drawn to methods of blocking CD40:CD154 interactions nucleic acids 
        encoding anti-C40 antibodies, classified in Class / subclass A61K 39/395. for example. 

4.  Groups I and II are related as products and processes of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 

    In the alternative, methods of treating diseases can be carried out by a wide variety of therapeutic agents that do not include nucleic acids encoding anti-C40 antibodies.

    Therefore, Groups I and II are patentably distinct.

5.  Because these inventions are distinct for the reasons given above and the search required for any group from Groups I-II is not required for any other group from Groups I-II and Groups I-II have acquired a separate status in the art because the searches are not co-extensive and encompass divergent subject matter, restriction for examination purposes as indicated is proper.

     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
      (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

     (d) the prior art applicable to one invention would not likely be applicable to another invention;
     (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

     Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
      The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
    If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

6. Applicant is further required to elect a single disclosed species of anti-C40 antibody encoding by nucleic acids, that is, applicant should clearly elect a specific species of anti-C40 antibody encoded by nucleic acids by defining the structure or structures (e.g., SEQ ID NOS.) and lab designations that define a functional antibody (e.g., see Table 1 and Examples of the specification) as well as modifications or other structures such as fusion proteins).

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.

    These species are distinct because the antibodies and/or nucleic acids differ with respect to their structures and do not rely upon a common structure for a common utility.
     Applicant is required to elect a single disclosed species (e.g. specific species of an anti-C40 antibody defined by SEQ ID NOS. encoded by nucleic acids and lab designation) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  





7. In addition to electing a Group from above,
      A)  Applicant is required to elect a specific polynucleotides encoding heavy / light chains 
             that encode a functional anti-CD40 antibodies (e.g., SEQ ID NOS of CDRs, heavy/light 
             chains, clone designations). 

              Note this election of species is set forth to avoid mixing and matching sequences 
               encoding heavy and light chains.    

               If the mixing and matching of sequences encoding heavy and light chains that produce   
               functional anti-CD40 antibodies,
               then applicant may elect multiple encoding sequences.

     B) In addition to electing a species from Section 6 above,
          then applicant is further required to a single disclosed species of an disease for a patient in  
          need thereof selected from those claimed (e.g., transplant of bone, skin, heart, etc.; GVHD,   
           a specific autoimmune disease selected from those recited in claim 68 
          SLE, Addison’s diseases, etc. as claimed or described on pages 41-45 of the specification).

          In addition to the election of species above,
          applicant is required to elect whether the methods comprise OR do NOT comprise     
          administering an immunosuppressant (e.g., see claims 72-73)
          AND, 
          if applicant elects further administering an immunosuppressant,
          then, applicant is required to elect a specific species of an immunosuppressant claimed or   
          described on pages 45-48 of the specification.

    The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

     These species are distinct because these targeted diseases in patients in need thereof differ in etiologies and therapeutic endpoints.  

     Further, the immunosuppressants themselves or in combination with anti-CD40 antibodies differ in structure and modes of action and do not have a common structure for a common utility.
    Therefore, they are separate and patentably distinct species.

     Applicant is required to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  


8.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

9. Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed. 

10. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(5). 

11.  The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  

    Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 5, 2021